Title: From Thomas Jefferson to Thomas Mann Randolph, 4 March 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Philadelphia Mar. 4. 1800.

I wrote you last on the 17th. of February. since that I learn by a letter from Richmond that Martha is with her sister. my last letter from Eppington was of the 16th. of Feb. when Maria was hoped to be in fair way of speedy recovery.the continuance of the non inter-course law for another year and the landing of our commissioners at Lisbon, have placed the opening of the French market (where, at  Bourdeaux tobo. was selling at 25 to 27. D. pr. Cwt Dec. 7.) at such a distance, that I thought it better to sell our tobo. at N. York. Remsen had informed me in January that no more than 6. D. could then be got for it, and it has been falling since; and Lieper offering to take it there at 6. D. payable in 60. days I struck with him; and thus ends this tragedy by which we have both lost so much.I observe Varina advertised. how does that matter stand? there have been no new failures here or at New York; but at Baltimore very great ones weekly. we are entirely without news of the further proceedings in Paris. Buonaparte seems to be given up by almost every one. the caucus election bill for President & V.P. will certainly pass the Senate, by the usual majority of 2. to 1. an amendment will be proposed to shew the sense of the minority. this may perhaps however be taken up by the other house with a better chance of success. in order to lessen the necessary loan, they put off building the 74s. a year, which with the saving by stopping enlistments, reduces the loan to 3½ millions; but whether even that can be got at 8. per cent is very doubtful. wheat is at 2.13 here and is likely to be very high through the year, as Europe will want generally. I think I shall fix my price with mr Higginbotham at about the middle of April. I have not heard how it is at Richmond. Key’s money was sent on to Richmond Jan. 30. yet on the 20th. of Feb. (3. weeks after) he seems not to have heard of it.—kiss all the little ones for me, and accept sincere & cordial salutations from
Your’s affectionately

Th: Jefferson


P.S. I wrote the preceding this morning, and on coming from Senate at 3. aclock I recieved your’s of Feb. 22. I had a consultation with mr Barnes this afternoon in order to press into service all our resources. there is in mr Jefferson’s hands about 400. D. of mr Short’s for which Barnes had an order. this perhaps we can let lie there awhile. I am not quite certain about it I had not taken Lieper’s note for the tobo. at New York. I shall now do it, and avail ourselves of it by discount, and it can be sent on about the 10th. inst. my part of it is 432. D. & yours 288. making 720. D. we can also discount mrs Key’s first instalment which is 148.485 & remit it to mr Jefferson; and as I know she does not immediately want it, I shall say nothing to her about it, as it can be replaced by some of your instalments in time. this shall all be done as quickly as the forms of the banks in cases of discount will admit, and I shall apprise mr Jefferson of it this evening, and enquire from him the precise sum he advances; that we may know what further needs, or can, be done. I put this letter under cover to him, as he will know whether to forward it to Eppington or  Edgehill.—I have suffered great anxieties for Maria. her complaint seems to have been longer than any thing of the kind I have ever known. the system of physicking as subsidiary to the aid of surgery is very questionable. for every good effect it can produce, I am sure two bad ones will result. Adieu affectionately.

